Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is entered into as of February 1,
2010. by and between American Energy Fields, (the “Company”) located at  3266 W.
Galveston Dr., Suite 107, Apache Junction, Arizona 85220 and David P. Lieberman,
located at 532 Pima Canyon Court, Las Vegas, Nevada, 89144, (the “Consultant”).


STATEMENT OF WORK


Consultant will be retained in the capacity as “Acting Chief Financial Officer”
and will be responsible for overseeing the accounting functions of the company,
which includes the quarterly and annual filings with the SEC.


AGREEMENT


In consideration of the foregoing and the mutual promises set forth herein, and
intending to be legally bound, the parties hereto agree to the following:


1.  
Engagement – Company hereby engages Consultant and Consultant agrees  to render,
as an independent contractor, the consulting services described above and other
services as may be agreed to in writing by the Company and Consultant from time
to time.

2.  
Term – The agreement will be effective February 1, 2010 and continue monthly
until either party wishes to cancel said Agreement.  Either party can cancel the
Agreement by giving thirty days written notice to the other party.

3.  
Compensation – In consideration of the services to be performed by Consultant,
The Company agrees to pay Consultant Five Thousand ($5,000.00) Dollars per
month.  Payment will be made by the 25th of each month.  Out of pocket expenses
incurred by Consultant that are for the benefit of the Company and approved by
the President of the Company shall be reimbursed by the Company to the
Consultant.

4.  
Confidential Information and Assignments – In the event Company discloses
information to Consultant that Company considers to be secret or proprietary and
so notifies Consultant, Consultant agrees to hold the Proprietary Information in
confidence and to treat the Proprietary Information with at least the same
degree of care and safeguards that Consultant takes with his own proprietary
information.  Propriety information shall be used by Consultant only in
connection with services under this Agreement.

5.  
Representations and Warranties – Consultant represent and warrants (a) that
Consultant has no obligations, legal or otherwise, inconsistent with the terms
of this Agreement or with Consultant’s undertaking this relationship with the
Company; (b) that the performance of the services called for by this Agreement
do not and will not violate any applicable law, rule of regulation of any
proprietary or other right of any third party; (c) that Consultant will not use
in the performance of his responsibilities under this Agreement any confidential
information or trade secrets of any other person or entity and (d) that
Consultant has not entered into or will enter into any agreement (whether oral
or written) in conflict with this Agreement.








 
 

--------------------------------------------------------------------------------



 
 

6.   Indemnification – Company and Consultant hereby indemnifies and agrees to
defend and hold harmless the other from and against any and all claims, demands
and actions, and any liabilities, damages or expenses resulting there from,
including court costs and reasonable attorney’s fees, arising out of or relating
to the services performed under this Agreement or the representations and
warranties made in connection herewith.  The obligations hereunder shall survive
the termination, for any reason, of this Agreement. 7.  Entire Agreement – This
Agreement contains the entire understanding and agreement between the parties
hereto with respect to it subject matter and supersedes any prior or
contemporaneous written or oral agreements, representations or warranties
between them respecting the subject matter hereof. 8.  Amendment – This
Agreement may be amended only by a writing signed by Consultant and by a duly
authorized representative of the Company. 9.  Assignment – This Agreement may
not be assigned by Consultant without the Company’s prior written consent. 10. 
Compliance with Law – In connection with his services rendered hereunder,
Consultant agrees to abide by all federal, state and local laws, ordinances and
regulations. 11.  Independent Contractor – The relationship between the Company
and Consultant is that of independent contractor under a “Work For Hire”
assignment.  Consultant will not be eligible for any employee benefits. 12. 
Governing Law – This Agreement shall be construed in accordance with and all
actions arising hereunder shall be governed by the laws of the State of Nevada.

 
 

--------------------------------------------------------------------------------



 
 
COMPANY:                                                      CONSULTANT


AMERICAN ENERGY FIELDS                      DAVID P. LIEBERMAN





 
BY:/s/Joshua Bleak                                        BY:/s/David P.
Lieberman


NAME: Joshua Bleak


TITLE: President